Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 1 of 21 PageID #: 30201




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                        MONROE DIVISION


   ERIE MOORE, JR., ET AL.                          CIVIL ACTION NO. 3:16-CV-01007

   VERSUS                                           JUDGE TERRY A. DOUGHTY

   LASALLE CORRECTIONS, INC.,                       MAG. JUDGE KAREN L. HAYES
   ET AL.

                                               RULING

           Pending here is a Motion for Partial Summary Judgment filed by Plaintiffs Erie Moore, Jr.;

   Tiffany Robinson; and Tamara Green (collectively “Plaintiffs”) [Doc. No. 230]. Defendants

   Archie Altman; Sgt. Roy Brown; Reginald Curley; Jody Foster; Alton Hale; Warden Ray Hanson;

   Sgt. Gerald Hardwell; Sgt. Kenneth Hart; William Mitchell; Sgt. Duan Rosenthal; Jeremy Runner;

   Danielle Walker; Sgt. Reginald Williams; LaSalle Management Co., LLC; Richwood Correctional

   Center, LLC have filed an opposition [Doc. No. 285]. Defendants Ouachita Parish Sheriff Jay

   Russell and his deputy sheriffs Donald Murphy and Chase Wells (“the Sheriff Defendants”) have

   filed an opposition [Doc. No. 293]. Defendants City of Monroe and Tommy Crowson have filed

   an opposition [Doc. No. 294]. Plaintiffs have filed replies to the oppositions [Doc. Nos. 328, 330,

   332].

           For the following reasons, the pending Motion for Partial Summary Judgment [Doc. No.

   230] is DENIED.

   I.      FACTS AND PROCEDURAL HISTORY

           This lawsuit follows the death of two detainees at the Richwood Correctional Center

   (“RCC”), a private detention center located in Ouachita Parish, Louisiana. RCC is owned and
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 2 of 21 PageID #: 30202




   operated by LaSalle Management Company, LLC (“LaSalle”) and/or Richwood Correctional

   Center, LLC (“Richwood”), related private entities.

          At the time of the incident, Moore was being detained at RCC after having been arrested

   by Monroe Police Department (“MPD”) Lieutenant (then-Corporal) Tommy Crowson (“Officer

   Crowson”) for disturbing the peace on October 12, 2015. The next day, October 13, 2015,

   Moore was involved in an altercation with another detainee, Vernon White (“White”). White

   died shortly after the altercation. Moore was forcibly removed from the holding cell after the

   altercation occurred. Soon thereafter, Moore became unconscious. He died on November 14,

   2015, without ever having regained consciousness.

          Plaintiffs are the children and heirs of Moore. In their original Complaint, filed July 8,

   2016, Plaintiffs alleged that the death of their father was caused by multiple Defendants. [Doc.

   No. 1]. On December 5, 2017, an Amended Complaint was filed which added new Defendants

   and continued the previous allegations. [Doc. No. 63]. On April 11, 2019, the Third Amended

   Complaint was filed, which added more Defendants to the suit, repeated many of the original

   claims, and made new claims. [Doc. No. 140].

          A.      Factual Background

          On October 11, 2015, Louisiana State Trooper Jason Hanemann (“Trooper Hanemann”)

   was pulled over by Moore. [Doc. No. 140, ¶ 7]. Moore informed Trooper Hanemann that Moore

   was going to force a police officer to shoot him and that Moore wanted to be in front of the TV

   when the police officer shot him. Trooper Hanemann believed Moore was attempting to force him

   into a confrontation. Trooper Hanemann did not detain Moore.

          On the morning of October 12, 2015, while on duty, at approximately 6:15 am, Officer

   Crowson went to Donut Palace in Monroe, Louisiana, to get something to eat. [Crowson


                                                   2
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 3 of 21 PageID #: 30203




   Deposition, Doc. No. 224-3, pp 9-10, 54]. As he walked just inside the front door, Officer Crowson

   observed a man – later identified as Moore – at the front counter “hollering and screaming and

   cursing.” [Id., pp. 11-12]. Officer Crowson observed Moore “ra[nting] and raving” and waving his

   arms. [Id., pp. 12-14]. Officer Crowson thought that Moore was “upset” at the employee behind

   the counter; the employee, in turn, seemed nervous and scared. [Id., pp. 12-13, 22-23]. Officer

   Crowson also observed other patrons leaving the business. [Id., pp. 13, 45-46].

          When Officer Crowson entered, Moore turned from the counter towards the door and saw

   him. [Id., pp. 13-14]. Moore then approached him and closed the gap between the two of them to

   two to three feet. [Id., p. 15]. While approaching him, Moore hollered curse words at Officer

   Crowson, continued “ra[nting] and raving,” and informed Officer Crowson that he knew the

   mayor. [Id., pp. 14-16]. Officer Crowson confronted Moore and told Moore that he needed to

   “calm down.” [Id., pp. 13-15]. Officer Crowson’s directive had no apparent effect. [Id., p. 14].

          After the directive was ignored, Officer Crowson placed Moore under arrest for disturbing

   the peace, turned Moore around, and handcuffed him behind his back. [Id., p. 15]. Moore was

   advised of his rights but refused to explain his actions. [Id., pp. 27, 33].

          After arresting Moore, Officer Crowson began the process of moving Moore to his patrol

   unit for transport. Moore provided some resistance as he led Moore outside, which Officer

   Crowson described as having to “coax” Moore while Moore was “slightly” pulling on him. [Id,

   pp. 18-19].

          At the vehicle, Officer Crowson searched Moore incident to arrest and located Moore’s

   driver’s license, which he used when he called dispatch. [Id., pp. 20-21]. Moore was placed in the

   patrol unit, and Officer Crowson secured Moore’s vehicle. [Id., pp. 20-22]. Officer Crowson then




                                                      3
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 4 of 21 PageID #: 30204




   returned to the store to interview the employee, who provided his account of the event. [Id., pp.

   22-23, 25-26].

             At some point, while already in custody, Moore told Officer Crowson that Officer Crowson

   “was going to kill him.” [Id., pp. 32, 51]. Moore made the latter statement only once, and Crowson

   did not engage him about it. [Id., pp. 32-34, 44, 51].

             Upon arrival at RCC, Officer Crowson took Moore to booking to be processed into the

   facility. [Id., p. 31]. Officer Crowson testified that he informed the booking officer that he was

   charging Moore “with disturbing the peace, loud and profane, for him disturbing the peace and

   cussing.” [Id., pp. 32-33].

             Shortly after Moore’s arrival, Nurse William Mitchell, LPN, (“Mitchell”), the on-staff

   nurse at RCC, assessed Moore. [Mitchell Deposition, Doc. No. 224-7, pp. 2-5, 6-8]. Mitchell

   believed that Moore was “intoxicated,” [Id., pp. 7, 9]; specifically, Mitchell believed that Moore

   was “either drunk or on something,” meaning that his behavior was “chemically induced.” [Id., p.

   10-11].

             During the booking process at RCC, Moore was uncooperative and acting irrationally, so

   he was eventually placed in Lockdown Cell 7 (“LD-7"). [Third Amended Complaint, Doc. No.

   140, at pp. 10-11. ¶10; Deposition of RCC Lieutenant Gerald Hardwell, Doc. No. 256-4, at pp.

   47-49; Deposition of RCC Corrections Officer (“C/O”) Roy Brown, Doc. No. 256-5, at pp.76-

   77]. It was observed that Moore was acting irrationally or erratic during the time he spent in LD-

   7. [Doc. No. 140, at pp. 10-12, ¶¶ 10, 13; Doc. No. 256-4, at pp.50-51, 55, 60-61].

             Another detainee, Vernon White (“White”), was placed in LD-7 with Moore. [Doc. No.

   140, at p. 11, ¶11]. Moore’s irrational behavior continued and, ultimately, he and White were

   involved in an altercation in which White was shoved into a corner just out of range of the


                                                    4
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 5 of 21 PageID #: 30205




   camera monitoring LD-7, as shown in surveillance video. [Deposition of OPSO Deputy

   Nathaniel Lambright, Doc. No. 256-11, at p. 34; Deposition of OPSP Investigator Johnny

   Holyfield, Jr., Doc. No. 256-9 at p. 92; Deposition of RCC Corrections Officer (“C/O”) Jeremy

   Runner, Doc. No. 256-7 at p. 78]. This occurred at approximately 5:20 p.m. [Unusual

   Occurrence Report prepared by RCC Asst. Warden Aultman, Doc. No. 256-12].

          A few minutes later, Runner looked at the video screen and observed only Moore in LD-

   7. Moore was sitting on an empty bed rack from which he had knocked off the mattress. Two

   dinner trays had been delivered to the cell, but Moore was eating from both trays. Runner went

   directly to the cell to see what was going on. When he arrived at the cell, Moore was standing

   directly in front of the small window on the cell door, blocking Runner’s view into the cell.

   Moore stated he wanted to see the lieutenant. Runner asked why, but Moore refused to say.

   Runner said he would go find the lieutenant and he turned to leave. As Runner was walking

   away, he felt that something wasn’t right, so he went back to the cell door and looked in the

   window. Moore was no longer standing in front of the window but had returned to his rack.

   Runner then saw White on the floor underneath the camera, shaking as if he were having a

   seizure. [Runner Deposition, Doc. No. 256-7, pp. 78-82].

          Runner then summoned help. White was extracted from the cell after Moore was subdued

   by the application of pepper spray and physical force applied by RCC officer(s), including an

   alleged closed-hand strike by Defendant Runner, who forced Moore to the floor. [Third

   Amended Complaint, Doc. No. 140, at pp. 13-14, ¶¶19-20; Hardwell Deposition, Doc. No. 256-

   4, at pp.63-75; Runner Deposition, Doc. No. 256-7,at pp. 78-93; Holyfield Deposition, Doc. No.

   256-9, at pp. 15-16; Deposition excerpts of RCC Warden Ray Hanson, Doc. No. 256-13, at pp.

   94-95, 97-98, 99-100].


                                                   5
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 6 of 21 PageID #: 30206




          White’s injuries appeared to be quite serious and possibly life-threatening. [Runner

   Deposition, Doc. No. 256-7, at pp.138-143]. White was taken to a hospital by ambulance for

   medical treatment at about 6:30 p.m., but he later died from his injuries. [Third Amended

   Complaint, Doc. No. 140, at p.14, ¶21; Deposition excerpts of RCC C/O Reginald Curley, Doc.

   No. 256-14, at pp. 45-49]

          After White was removed, Moore was extracted from LD-7. [Third Amended Complaint,

   Doc. No. 140, at p. 14, ¶ 21]. In order to subdue Moore, RCC officers again applied pepper spray

   and used physical force. [Id., at p. 14, ¶ 21; Hardwell Deposition, Doc. No. 256-4, at pp. 63-68;

   Runner Deposition, Doc. No. 256-7 at pp. 83-84, 97-100]. Moore was carried out of the cell and

   forcefully taken down to the floor by Defendant Hardwell in the hallway outside of LD-7. [Third

   Amended Complaint, Doc. No. 140, at p. 14, ¶ 21; Hardwell Deposition, Doc. No. 256-4 at

   pp.69-78; Hansen Deposition, Doc. No. 256-13, at pp. 102-103]. Moore’s head allegedly hit the

   floor as a result of this maneuver. [Third Amended Complaint, Doc. No. 140, at p. 14, ¶ 21].

   Handcuffs and leg restraints were applied to Moore and he was moved to the “Four-Way,” an

   interlock area between hallways of RCC which is not monitored by video cameras, where he was

   placed on the floor laying on his back. [Hardwell Deposition, Doc. No. 256-4, at pp. 78-80;

   Runner Deposition, Doc. No. 256-7, at pp. 99,104-106].

          As Moore was being carried from the hall to the Four-Way, however, one of the RCC

   officers stumbled, and Moore’s head again hit the floor. [Third Amended Complaint, Doc. No.

   140, at p. 14, ¶ 22; Hardwell Deposition, Doc. No. 256-4, at pp. 81-83; Holyfield Deposition,

   Doc. No. 256-9, at pp. 13-15].

          RCC contacted the Ouachita Parish Sheriff’s Office to report the incident as a battery

   during a fight among inmates. [Deposition of OPSO Lieutenant Robert Tolbird, Doc. No. 256-8,


                                                   6
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 7 of 21 PageID #: 30207




   at p. 14]. OPSO investigator Nathaniel Lambright is logged as arriving at RCC at 7:32 p.m.

   [Lambright Deposition, Doc. No. 256-11, at pp. 14, 43; Tolbird Deposition, Doc. No. 256- 8, at

   p. 21]. Lambright’s supervisor, OPSO Lieutenant Tolbird. arrived at RCC shortly after

   Lambright. [Tolbird Deposition, Doc. No. 256-8, at pp. 19-21; Holyfield Deposition, Doc. No.

   256-9, at p. 54; Lambright Deposition, Doc. No. 256-11, at pp. 18, 43].

          Upon arrival at RCC, Lambright learned that White had succumbed to the injuries he

   suffered in the altercation with Moore. [Lambright Deposition, Doc. No. 256-11, at p.21]. RCC

   Warden Aultman met Lambright and Tolbird and showed them the video recordings from the

   security camera in LD-7, which showed an altercation between Moore and White. [Tolbird

   Deposition, Doc. No. 256-8, at pp. 14-15, 45-47; Lambright Deposition, Doc. No. 256-11, at pp.

   34-36, 40, 44-45].

          When Investigator Lambright and Lt. Tolbird saw Moore after viewing the video, he was

   on his back in the Four-Way area of RCC, appeared to be sleeping, and was snoring loudly.

   [Lambright Deposition, Doc. No. 256-11, at pp. 15-16, 47; Tolbird Deposition, Doc. No. 256-8,

   at p. 15-17, 38-39; Aultman Deposition, Doc. No. 256-15, at p. 61]. Moore did not appear to be

   in distress. [Holyfield Deposition, Doc. No. 256-9, at pp. 15-18; Tolbird Deposition, Doc. No.

   256-8, at p. 16; Aultman Deposition, Doc. No. 256-15, at p. 62]. Neither Lambright nor Tolbird

   observed any apparent injuries to Moore at the time and RCC staff did not indicate to the OPSO

   Investigators that Moore required any medical attention at that time. [Tolbird Deposition, Doc.

   No. 256-8, at pp.24-26, 41, 51, 53-55; Lambright Deposition, Doc. No. 256-11 at pp. 17-18, 20,

   22-23, 31].

           Lambright and Tolbird were shown to LD-7. The area had been cleaned prior to their

   arrival; therefore, the cell showed no signs of the altercation between Moore and White when


                                                   7
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 8 of 21 PageID #: 30208




   Lambright and Tolbird saw it. [Tolbird Deposition, Doc. No. 256-8, at pp.17-19; Holyfield

   Deposition, Doc. No. 256-9, at pp. 17-18; Lambright Deposition, Doc. No. 256-11, at pp. 20-21,

   41, 46-47]. The OPSO Investigators nevertheless secured the scene as it was, and then continued

   the investigation into the battery of White, which by then had morphed into an investigation into

   White’s death. Id. When OPSO Investigators Holyfield, Boney, and Holloway arrived at RCC,

   they took over the investigation because it was then considered a homicide investigation.

   [Tolbird Deposition, Doc. No. 256-8, at p. 48; Lambright Deposition, Doc. No. 256-11, at p. 42].

   The investigation continued from that point and Lambright assisted as instructed. Id. Holyfield

   was designated as the lead investigator on the case, and the others were to assist as needed.

   [Tolbird Deposition, Doc. No. 256-8, at. p. 48].

          After viewing the video capture, interviewing RCC staff, and inspecting LD-7, Holyfield

   went to the Four-Way to speak with Moore. [Holyfield Deposition, Doc. No. 256-9 at pp. 20, 26-

   29]. Holyfield remembers Moore apparently sleeping while lying on his side and snoring loudly.

   [Id., at p. 30]. RCC staff indicated that Moore had been doing that for some time and that they

   had not tried to wake him. [Id]. Holyfield decided that, given Moore’s previous combative nature

   towards RCC staff, it might be better to have Moore transported to Ouachita Correctional Center

   (“OCC”) and then interview him there. [Id]. Lt. Tolbird called OCC and asked them to send

   transport officers over to take Moore from RCC to OCC. [Tolbird Deposition, Doc. No. 256-8, at

   pp. 31, 50]. This call took place at approximately 8:45 p.m. [Holyfield Deposition, Doc. No. 256-

   9, at pp.75-76]. Holyfield did not wait for the transport officers to arrive; instead, he went back to

   the purported crime scene to investigate further. [Id.]

          OPSO Deputies Murphy and Wells, then on duty at OCC, were told to drive to RCC,

   collect Moore, and transport him from RCC to OCC. [Wells Deposition, Doc. No. 256-16, at


                                                      8
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 9 of 21 PageID #: 30209




   p.10; Murphy Deposition, Doc. No. 256-17, at pp. 9-10]. Deputy Murphy testified at deposition

   that the call for him to head to RCC to pick up Moore and bring him to OCC was made at

   approximately 8:50 p.m. [Id.] Logs show the transport deputies departed OCC at 8:55 p.m. and

   arrived at RCC at 8:57 p.m. [Wells Deposition, Doc. No. 256-16, at p. 11; Murphy Deposition,

   Doc. No. 256-17, at p. 11]. RCC is adjacent to OCC, and it only takes a few minutes to drive

   between the two facilities. [Lambright Deposition, Doc. No. 256-11 at p. 33].

          After Deputies Wells and Murphy arrived at RCC in the transport unit, they entered RCC

   and were directed to Holyfield, who told them that it might be best to take Moore out through the

   booking area instead of the administration area, which meant the transport unit would have to go

   to a different entrance. [Holyfield Deposition, Doc. No. 256-9, at p. 32]. Deputy Wells went to

   relocate the transport unit. [Wells Deposition, Doc. No. 256-16, at p. 10-11, 18]. Holyfield

   walked back to the Four-Way, and Moore still appeared to be sleeping and snoring. Murphy and

   others witnessed the same thing in the Four-Way. [Mitchell Deposition, Doc. No. 256-6, at

   pp.52-56; Holyfield Deposition, Doc. No. 256-9, at pp.32-33; Wells Deposition, Doc. No. 256-

   16, at p. 19; Murphy Deposition, Doc. No. 256-17, at pp. 15-16]. Officers tried to wake Moore

   up. Some say he would not wake up [Hardwell Deposition, Doc. No. 256-4, at 91-93, 129-130;

   C/O Williams Deposition, Doc. No. 256-18, at pp.80-81, 83; Mitchell Deposition, Doc. No. 256-

   6, at pp.146-148]. Others testified they recalled Moore did not appear to wake up [Holyfield

   Deposition, Doc. No. 256-9, at p. 34; Wells Deposition, Doc. No. 156-16, at pp. 15-16].

          Holyfield did not observe any signs of injury to Moore at that time. [Holyfield

   Deposition, Doc. No. 256-9, at p. 36]. Neither did Wells or Murphy. [Wells Deposition, Doc. No.

   156-16, at pp. 14, 19; Murphy Deposition, Doc. No. 256-17, at pp.14-15, 19]. RCC Nurse

   Mitchell saw abrasions and a “knot” on Moore’s head. [Mitchell Deposition, Doc. No. 256-6, at


                                                   9
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 10 of 21 PageID #:
                                  30210



pp. 46-47, 63]. C.O. Runner also recalled that Moore had a bump on his forehead during the time

he was in LD-7 and that it might have been a result of Moore’s banging his head on the door to

the cell prior to the altercation with White. [Runner Deposition, Doc. No. 256-7, at pp. 109-110,

115, 120-122]. Captain Hardwell noticed the bump or “knot” as well when Moore was in LD-7.

[Hardwell Deposition, Doc. No. 256-4, at pp. 56, 61-62; 141-144].

       When it came time to move Moore, officers picked Moore up by the arms and legs to

carry him to the waiting transport unit. [Holyfield Deposition, Doc. No. 256-9, at pp. 34-35;

Murphy Deposition, Doc. No. 256-17, at pp. 17-18]. Moore was carried to the unit face down

because he was a large, heavy man and it was an easier way to carry him. [Holyfield Deposition,

Doc. No. 256-9, at p. 37; Wells Deposition, Doc. No. 156-16, at p. 12; Murphy Deposition, Doc.

No. 256-17, at pp. 19-20]. Deputy Murphy remembered that he had Moore by the legs and RCC

officers had Moore by the arms. [Murphy Deposition, Doc. No. 256-17, at p. 17].

       Deputy Murphy did not recall dropping Moore during this trek. [Murphy Deposition,

Doc. No. 256-17, at p. 17]. Nor did Williams. [Williams Deposition, Doc. No. 256-18, at pp.85-

86]. Investigator Holyfield did say that he had heard from someone (he could not remember

who) that Moore was dropped on the way to the unit and that his nose or forehead may have hit

the ground, but he had no personal knowledge of that happening and did not witness it

happening. [Holyfield Deposition, Doc. No. 256-9, at p. 37, 41, 44]. Other officers at the scene,

however, testified at deposition that they did not see Moore get dropped as he was carried from

the Four-Way to the OCC transport unit. [Hansen Deposition, Doc. No. 256-14, at p. 224;

Aultman Deposition, Doc. No. 256-15, at pp.55-56; Murphy Deposition, Doc. No. 256-17, at p.

33; Williams Deposition, Doc. No. 256-18, at pp.85-86; Foster Deposition, Doc. No. 256-19, at

pp.25-30]. Moore did not at this time appear to be seriously injured or actively bleeding. [Foster


                                                10
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 11 of 21 PageID #:
                                  30211



Deposition, Doc. No. 256-19, at p. 27; Hardwell Deposition, Doc. No. 256-4, at p. 144].

        The unit transporting Moore arrived back at OCC at 9:27 p.m. [Wells Deposition, Doc.

No. 256-16, at p. 17; Murphy Deposition, Doc. No. 256-17, at p. 21-22]. When OPSO personnel

removed him from the unit and placed him on the cart, deputies noticed there was some bleeding

from Moore’s head and mouth. [Wells Deposition, Doc. No. 256-16, at pp. 20, 23-27; Murphy

Deposition, Doc. No. 256-17, at pp. 22-24, 26-27]. OCC Medical Officer Crecink examined

Moore to assess his condition before OCC could accept custody. [Wells Deposition, Doc. No.

256-16, at pp. 22, 26-27; Crecink Deposition, Doc. No. 256-22, at pp. 12-15, 21-26, 32-33].

Photographs of Moore were taken by OCC staff. [Murphy Deposition, Doc. No. 256-17, at p.23;

Crecink Deposition, Doc. No. 256-22, at p. 16-21]. Following the examination, Crecink informed

the shift supervisor on scene that Moore showed signs of having a head injury and needed to be

taken to the hospital. [Id., at p. 22].

        Murphy and Wells took Moore to Conway. Medical personnel treating Moore at Conway

performed a CT scan and other tests and determined that Moore had suffered a fractured skull.

[Wells Deposition, Doc. No. 256-16, at pp.32-33; Murphy Deposition, Doc. No. 256-17, at p.31].

Medical personnel also indicated that Moore had suffered a midline shift in his brain due to

bleeding in his skull. [Wells Deposition, Doc. No. 256-16, at pp.32-33; Murphy Deposition, Doc.

No. 256-17, at p.31-32] At 12:29 a.m. on the 14th, Moore was transported by air evacuation

helicopter to LSU Health Center in Shreveport for additional care that could not be provided at

Conway. [Wells Deposition, Doc. No. 256-16, at p.30; Murphy Deposition, Doc. No. 256-17, at

pp. 34-35; Tolbird Deposition, Doc. No. 256-8, at pp. 22-23].

        Subsequent to Moore’s transfer to Shreveport and the examinations conducted there, the

medical care providers indicated that Moore was likely brain dead and a decision would have to


                                               11
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 12 of 21 PageID #:
                                  30212



be made as to whether to discontinue life support. [Holyfield Deposition, Doc. No. 256-9, at p.

60]. Investigators believed that this was a decision for the Moore family, and not the Sheriff’s

Office, to make. The investigation materials were then turned over to the District Attorney’s

Office, which declined prosecution of Moore in connection with the death of White, so as to

allow the Moore family to make that decision regarding life support. [Id.]. On or about

November 14, Erie Moore, Sr. died. [Third Amended Complaint, Doc. No. 140, at p. 9, ¶ 6; p.

16, ¶ 26].

       B.      Plaintiffs’ Motion for Summary Judgment

       Plaintiffs contend they are entitled to judgment as a matter of law that:

               I.      Individual private defendant guards employed by Richwood
                       Correctional Center, Richwood Correctional Center, LLC,
                       and LaSalle Management Company, LLC, were acting under
                       “color of state law” as that term is defined under 42
                       USC§1983;

               II.     Individual private defendant guards employed by Richwood
                       Correctional Center, Richwood Correctional Center, LLC
                       and LaSalle Management Company, LLC, are not entitled as
                       a matter of law to qualified immunity under 42 USC §1983;

               III.    Individual private defendant guards Runner and Hardwell
                       used deadly force against Erie Moore, Sr.;

               IV.     Individual private defendant guards Runner and Hardwell
                       used objectively unreasonable force against Erie Moore, Sr.;

               V.      Moore sustained a head injury including a subdural
                       hematoma while in the custody of RCC and Ouachita Parish
                       Sheriff;

               VI.     The City of Monroe has a non-delegable duty to care for its
                       prisoners and is liable in solido with LaSalle Management
                       Company, LLC and Richwood Correctional Center, LLC for
                       any injury sustained by Moore, Sr. due to the fault of
                       defendant guards and employees of LMC and RCC under
                       Louisiana state law and due to a constitutional violation; and


                                                12
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 13 of 21 PageID #:
                                  30213



               VII.   Certain material facts are uncontested and admitted by
                      Defendants including but not limited to that

                      (1)     Erie Moore, Sr., the deceased, was arrested by City
                              of Monroe police officer Crowson for misdemeanor
                              disturbing the peace;

                      (2)     Crowson presented Moore to the Richwood
                              Correctional Center for booking asper a contract
                              between RCC and the City of Monroe;

                      (3)     RCC accepted custody of Moore under the contract
                              to house him as a pre-trial detainee misdemeanor;

                      (4)     Ouachita Parish Sheriff took joint custodial
                              responsibility with RCC from the point in time when
                              Moore was carried from the Four-Way until placed
                              into the Sheriff transportation vehicle.


       Defendants contend that Plaintiffs are not entitled to judgment as a matter of law as to

any of the above issues.

       The motion is fully briefed, and the Court is prepared to rule.

II.    LAW AND ANALYSIS

       A.    Standard of Review

       Under Federal Rule of Civil Procedure 56(a), A[a] party may move for summary judgment,

identifying each claim or defense--or the part of each claim or defense--on which summary

judgment is sought. The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.@

The moving party bears the initial burden of informing the court of the basis for its motion by

identifying portions of the record which highlight the absence of genuine issues of material fact.

Topalian v. Ehrmann, 954 F.2d 1125, 1132 (5th Cir. 1992); see also Fed. R. Civ. P. 56(c)(1) (AA

party asserting that a fact cannot be . . . disputed must support the assertion by . . . citing to


                                                13
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 14 of 21 PageID #:
                                  30214



particular parts of materials in the record . . . ). A fact is Amaterial@ if proof of its existence or

nonexistence would affect the outcome of the lawsuit under applicable law in the case. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if

the evidence is such that a reasonable fact finder could render a verdict for the nonmoving party.

Id.

        If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). In evaluating the evidence tendered by the parties, the

Court must accept the evidence of the nonmovant as credible and draw all justifiable inferences in

its favor. Anderson, 477 U.S. at 255. However, “a party cannot defeat summary judgment with

conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence.” Turner v.

Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citing Anderson, 477 U.S. at

248.)

        B.     Analysis

               1.      Acting Under Color of State Law

        Plaintiffs assert they are entitled to judgment as a matter of law that the individual private

defendant guards employed by Richwood Correctional Center, Richwood Correctional Center,

LLC, and LaSalle Management Company, LLC, were acting under “color of state law” as that

term is defined under 42 USC § 1983. Section 1983 provides for the recovery of damages when a

person is deprived on his or her constitutional rights by a person acting under color of state law.

See Davidson v. Cannon, 474 U.S. 344 (1986); and Daniels v. Williams, 474 U.S. 327 (1986).

        Citing West v. Atkins, 487 U.S. 42, 54–57 (1988), Plaintiffs assert that private actors may,

under some circumstances, be liable under Section 1983. Plaintiffs also show that in Rosborough


                                                 14
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 15 of 21 PageID #:
                                  30215



v. Management & Training Corp., 350 F.3d 459 (5th Cir., 2003) (per curiam) the Fifth Circuit

stated: “We agree with the Sixth Circuit and with those district courts that have found that private

prison-management corporations and their employees may be sued under § 1983 by a prisoner who

has suffered a constitutional injury.” Id., at 461.

       Plaintiffs allege that guards at Richwood Correctional Center, LLC, struck and injured

Moore, causing his death. Plaintiffs contend that administering force in a correctional setting

against an inmate who was arrested by city police is a traditional state function. They additionally

contend that the fact that a prisoner is in the care and custody of RCC establishes that his custodian

acted under the color of state law as defined under Section 1983.

       Plaintiffs’ Motion is not clear as to whether Plaintiffs are seeking summary judgment that,

as a general rule, private actors may, under some circumstances, be liable under Section 1983, or

whether Plaintiffs are seeking summary judgment that these Defendants are liable under Section

1983 under the specific facts and circumstances of this particular case. Defendants do not appear

to be disputing the general rule, but they do raise genuine issues of material fact as to whether

Defendants are actually liable under the facts of this case. Accordingly, Plaintiffs’ Motion is

DENIED.

               2.      Qualified Immunity

       Citing Richardson v. McKnight, 521 U.S. 399 (1997), Plaintiffs argue that the correction

officer Defendants are private correctional officers, and as such, they are not entitled to assert

qualified immunity.

       Defendants respond, in summary, that the dissent in Richardson shows the beginning of

the path that leads to the grant of qualified immunity, under the facts and circumstances of this

case. Similarly, Chief Justice Roberts’ opinion in Filarsky v. Delia, 566 U.S. 377 (2012), provides


                                                  15
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 16 of 21 PageID #:
                                  30216



the next step that leads to application of qualified immunity to the individual defendants in this

case. In addition, the fact that the Louisiana legislature has specifically enacted statutes which

allow a private company to step into the shoes of the State and other political subdivisions in the

operations of a prison provides important, distinguishing facts that lead to the conclusion that

Richardson does not apply. The shift in the analysis found in Richardson, as illustrated by Filarsky,

is further noted in Saenz v. G4S Secure Solutions (USA), Inc., 224 F. Supp. 477 (W.D. Tex. 2016).

Defendants conclude that Plaintiff’s briefing on qualified immunity provides no response to the

above jurisprudence or argument, and, accordingly, Plaintiffs’ attempt to defeat the qualified

immunity defense should be denied.

       The Court has fully discussed this issue in its Ruling on the Motion for Summary Judgment

filed by Defendants Alton Hale, William Mitchell, and Danielle Walker [Doc. No. 222].

Accordingly, for the reasons set forth in that Ruling, Plaintiffs’ Motion for Partial Summary

Judgment on the issue of qualified immunity is DENIED.

               3.      Use of Deadly Force

       Plaintiffs argue that they are entitled to judgment as a matter of law that Defendants Runner

and Hardwell used deadly force against Moore. “Use of deadly force is not unreasonable when an

officer would have reason to believe that the suspect poses a threat of serious harm to the officer

or others.” Mace v. City of Palestine,333 F.3d 621, 624 (5th Cir. 2003) (citing Tennessee v. Garner,

471 U.S. 1 (1985)).

       Plaintiffs contend that there were no circumstances warranting the use of deadly force in

this case. Plaintiffs assert that Moore was not resisting or threatening, he had no weapon, there was

no threat to the safety of Runner, Hardwell, or a third party, and Moore was not attempting to

escape. Plaintiffs further assert that Moore did not advance upon Runner and Hardwell; instead, it


                                                 16
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 17 of 21 PageID #:
                                  30217



was Runner and Hardwell who advanced on Moore. They state that Moore was squatting and

apparently defecating, in a vulnerable position, when Runner swung his fist striking Moore in the

back of the head; . Exh MA-12. and that Moore was standing still leaning on his bunk with his

back to the cell door when Hardwell entered grabbed him from behind in a bear hug. Exh MA-33.

Plaintiffs assert that there is no evidence of Moore doing anything that was objectively threatening

before he was grabbed by Hardwell, who then slammed Moore headfirst onto a hard tile floor. Exh

MA-2.

        Defendants respond that Plaintiffs paint a picture that attempts to convince the Court that

Moore played no role in the events that ultimately led to his death. Plaintiffs argue that no C.O. at

RCC ever had any reason to enter LD-7 at any time. Further, no C.O. at RCC had any right to

touch or contact Moore in any fashion. Plaintiffs’ argument leads to the conclusion that White

should never have been rescued, that Moore should never have been removed from the conditions

he created in LD 7, and should never have been arrested for his unprovoked attack of White.

Defendants conclude that Plaintiffs seemingly argue that the RCC C.O.s singled Moore out, for no

reason, and then intentionally subjected him to a punch, a take-down, a drop, another drop. and

then a beating by four or more RCC C.O.s, and, curiously, all of these attacks on Moore left no

sign of physical injury or even any blood on Moore.

        Defendants further assert that, once Plaintiffs’ unsupported arguments are disregarded and

the deposition testimony of the actual eyewitnesses is studied and the video is reviewed, then the

following facts are established:

               1.      Moore attacked White;

               2.      Moore was astute enough to push White out of the view of
                       the sole surveillance camera in LD-7 during his attack;




                                                 17
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 18 of 21 PageID #:
                                  30218



               3.      Moore attempted to hide the result of his attack on White by
                       placing himself in front of the window in the door of LD-7
                       whenever a C.O. came by;

               4.      When Runner was able to view White’s body he
                       immediately called for assistance;

               5.      Once enough C.O.s were assembled to enter LD-7, secure
                       and remove White, and protect White and the C.O.s from
                       Moore, entry was made; and

               6.      Upon entry, Runner placed himself between Moore, White
                       and the other C.O.s to protect everyone from Moore.

       Defendants argue that the testimony and evidence also show that before entry was made,

Moore refused to comply with verbal instruction and continued to make threats to both the C.O.s

and White. Runner, observing what both he and other C.O.s perceived to be a threat of harm, acted

to protect White and the other C.O.s from Moore by using a single push or shove. After White was

removed from LD-7, Moore remained inside. While he was no longer a danger to White, he

remained a dangerous man. Moore was next removed from LD-7 because LD-7 had been

contaminated by blood, feces, food, trash and pepper spray, and the need to secure Moore for his

move to OCC by deputies for the Sheriff.

       Defendants conclude that, far from being an innocent man being set upon by C.O.s for no

reason, Moore was a threat to everyone because of his unprovoked attack on White, his continuing

threats, and his refusal to comply with verbal commands and pepper spray.

       The Court has viewed the summary judgment evidence, including the video evidence, and

finds that Plaintiffs have not carried their burden of showing there are no genuine issues of material

fact that Defendants used deadly force on Moore. Additionally, the Court has granted Defendants’

Motion for Summary Judgment on the issue of causation as to Moore’s death [Doc. No. 245] in a




                                                 18
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 19 of 21 PageID #:
                                  30219



separate Ruling. Accordingly, Plaintiffs Motion for PartialSummary Judgment on the issue of

deadly force is DENIED.

               4.      Use of Force Objectively Unreasonable

       Plaintiffs additionally contend they are entitled to judgment as a matter of law that

Defendants Runner and Hardwell used objectively unreasonable force against Moore. For the

same reasons set forth above on the issue of deadly force, the Court finds that Plaintiffs have not

carried their burden of showing there are no genuine issues of material fact that Defendants used

objectively unreasonable force against Moore. More specifically, Plaintiffs have not established

there are no genuine issues of material fact that there was no need for the application of force, that

the amount of force used was unreasonable, or that the officers unreasonable perceived the threats

presented by Moore. Accordingly, Plaintiffs’ Motion for Partial Summary Judgment on the issue

of objectively unreasonable force is DENIED.

               5.      Head Injury was Sustained While in Custody

       Plaintiffs assert they are entitled to judgment as a matter of law that Moore sustained the

injury that resulted in a subdural hematoma while in the custody of Defendants.

       Defendants respond that there are several potential acts which could have caused the

subdural hematoma which resulted in Moore’s death, including:

                (1)    any blunt force trauma he may have suffered prior to his
                       booking into RCC;

               (2)     any blunt force trauma he may have suffered during his
                       altercation with Vernon White in LD-7;

               (3)     Runner’s alleged closed hand strike;

               (4)     Hardwell’s takedown;

               (5)     his drop by officers in the hallway outside LD-7; and


                                                 19
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 20 of 21 PageID #:
                                  30220



               (6)     his alleged drop while being taken out of the Four-Way.

 [Doc. 140, ¶29].

       In addition, there have been allegations that Moore beat his head against the cell door.

       The Court has granted Defendants’ Motion for Summary Judgment on the issue of

causation for Moore’s death [Doc. No. 245] in a separate Ruling on the basis that Plaintiffs failed

to show which of these incidents was the factual cause of Moore’s subdural hematoma based upon

the expert medical evidence available. For the reasons stated therein, Defendants’ Motion for

Partial Summary Judgment is DENIED as to this issue.

               6.      City of Monroe’s Non-delegable Duty

       Plaintiffs assert that they are entitled to judgment as a matter of law that the City of Monroe

had a non-delegable duty to Moore because it contracted with RCC to house its city misdemeanor

prisoners. As such, the City of Monroe had a non-delegable duty to not commit acts of cruel and

unusual punishment and to protect against excessive use of force and to provide medical care.

Plaintiffs argue that, if a non-delegable duty exists, then the entity that owes the non-delegable

duty is vicariously liable for any injury arising from the use of force.

       The Court has addressed these issues in a separate Ruling on the City of Monroe’s Motion

for Summary Judgment [Doc. No. 247]. Accordingly, for the reasons set forth in that Ruling,

Plaintiffs’ Motion for Partial Summary Judgment is DENIED as to this issue.

               7.      Certain Material Facts

       Plaintiffs contend they are entitled to judgment as a matter of law that the following alleged

material facts are uncontested:

               (1)     Erie Moore, Sr., the deceased, was arrested by City of
                       Monroe police officer Crowson for misdemeanor disturbing
                       the peace. Exhibit 114. Officer Crowson’s arrest report.


                                                 20
Case 3:16-cv-01007-TAD-KLH Document 354 Filed 10/30/20 Page 21 of 21 PageID #:
                                  30221



               (2)     Crowson presented Moore to the Richwood Correctional
                       Center for booking pursuant to a contract between RCC and
                       the City of Monroe.

               (3)     RCC accepted custody of Moore under the contract to house
                       him as a pre-trial detainee misdemeant. Booking record
                       Exhibit 102. Contract Exhibit 77.

               (4)     Ouachita Parish Sheriff took joint custodial responsibility
                       with RCC from the point in time when Ouachita Parish
                       deputies arrived on the scene and identified Moore in the
                       Four-Way.


       Citing Franklin-Mason v. Penn, 259 F.R.D. 9, 11 (D.D.C. 2009) (“a party may not file a

motion for partial summary judgment on a fact or an element of a claim”) and Collins v. Cottrell

Contracting Corp., 733 F. Supp. 2d 690, 697–98, (E.D.N.C. 2010) (“a number of courts have

concluded that a motion for summary judgment may not properly seek to dispose of only a factual

allegation or element of a single indivisible claim for relief”), the Sheriff Defendants respond that

Plaintiffs’ Motion should be considered procedurally improper and should be denied as defective

in form [Doc. No. 293].

       The Court agrees. Accordingly, Plaintiffs’ Motion is DENIED as to these issues.

III.   CONCLUSION

       For the reasons set forth above, the Court DENIES Plaintiffs’ Motion for Partial Summary

Judgment [Doc. No. 230].

       MONROE, LOUISIANA, this 30th day of October, 2020.



                                                      ___________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                 21
